DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 25-27, 29-31, and 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 2012/0318319) in view of Solaris.
Regarding claim 21, Pinarbasi discloses a solar module (300; See Figure 9a) comprising: 
a first and second super cell (cell groups 301 and 302) arranged in physically parallel rows (vertical direction in Figure 9a), each super cell comprising a plurality of solar cells (301A-F and 302A-F), each solar cell having a front surface metallization pattern on a front surface and a rear surface metallization pattern on a rear surface to provide electrical contact to opposite sides of the solar cell (it is disclosed the bottom surface of a solar cell is connected in series to the top surface of an adjacent solar cell ([0046]); see finger electrodes in Figure 9a);
wherein the plurality of solar cells in each super cell are arranged in an overlapping shingled manner and conductively bonded to each other in a region in which they overlap to electrically connect the solar cells in series (it is disclosed the bottom surface of a solar cell is connected in series to the top surface of an adjacent solar cell ([0046]), where the solar cells can be in a shingled configuration where one surface of a solar cell directly contacts and 
a first and second terminal electrical interconnect (340) located at a first and second end of the solar module (top and bottom in Figure 9A), respectively, and electrically connecting the first and second super cells in parallel ([0052]);
a first detour electrical interconnect (340 in the middle of the module; it is disclosed there may be 2-20 solar cells in a cell group ([0050]), where ribbon 340 are periodically placed on the back surfaces of the module ([0056])) arranged to extend along a first line perpendicular to the first and second super cells arranged in physically parallel rows (horizontal direction in Figure 9a), the first detour electrical interconnect electrically interconnecting the rear surface metallization patterns on the rear surfaces of solar cells in the first and second super cells located along the first line (as set forth above); 
a second detour electrical interconnect (another 340 in the middle of the module; it is disclosed there may be 2-20 solar cells in a cell group ([0050]), where ribbon 340 are periodically placed on the back surfaces of the module ([0056])) arranged to extend along a second line perpendicular to the first and second super cells arranged in physically parallel rows (horizontal direction in Figure 9a), the second detour electrical interconnect electrically interconnecting the rear surface metallization patterns on the rear surfaces of solar cells in the first and second super cells located along the second line (as set forth above); and
a bypass diode (310) electrically connected to the first and second detour electrical interconnects ([0056]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as incorporating additional groups of solar cells to be parallel to the first and second super cells in order to connect more super cells within a module for increased output and conversion of solar energy. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
While modified Pinarbasi does not expressly disclose the use of crystalline silicon solar cells in the module and that the solar cells in the examples are thin film solar cells on flexible substrates ([0040]), it is well known in the art before the effective filing date of the claimed invention that crystalline silicon solar cells can be deposited upon low-cost substrates including plastic and stainless steel ([0005]). While Pinarbasi chose thin film based solar cells in the examples as they offer improved cost advantages and CIGS provide high performance, high efficiency, and low cost products ([0006]), it would have been obvious to one of ordinary skill in the art to have chosen crystalline silicon solar cells as the solar cells in the module of Pinarbasi as crystalline silicon solar cells do not utilize toxic and rare elements such as tellurium in thin 
Regarding claim 25 and 29, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses 
each row of super cells has a first end solar cell (301A and 302A) adjacent the first end of the solar module and a second end solar cell adjacent the second end of the solar module (301F and 302F); 
the first terminal electrical interconnect extends along a line located adjacent the first end of the solar module and electrically interconnects the first end solar cells in each row (see Figure 9a); and 
the second terminal electrical interconnect extends along a line located adjacent the second end of the solar module and electrically interconnects the second end solar cells in each row (see Figure 9a).
Regarding claims 26 and 30, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the first terminal electrical interconnect provides a positive electrical output from the solar module and the second terminal electrical interconnect provides a negative electrical output from the solar module (see Figure 8, where the + and – ends can be reversed).
Regarding claim 27, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the detour electrical interconnects are spaced apart from each other at equal intervals along the solar module (see Figure 9a).
claim 31, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses each detour electrical interconnect is or comprises a conductive ribbon electrically connected to the rear surface metallization pattern on the rear surface of a crystalline silicon solar cell in each row (it is disclosed 340 is a ribbon, as set forth above).
Regarding claim 41, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the rear surface metallization pattern comprises a rear detour interconnect contact pad (350) on the rear surface of each of the crystalline silicon solar cells ([0058]; see Figure 10).
Regarding claim 42, modified Pinarbasi discloses all the claim limitations as set forth above, but the reference does not expressly disclose the rear detour interconnect contact pad is elongated in a direction parallel to a short side of each of the crystalline silicon solar cells.
It is well known in the art before the effective filing date of the claimed invention to have different sizes for the rear detour interconnect contact pad such that it can be elongated in a direction parallel to a short side of the solar cell or elongated in a direction parallel to a long side of the solar cell.
The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear detour interconnect contact pad to be elongated in a direction parallel to a short side of each of the crystalline silicon solar cells in modified Pinarbasi.  An ordinary skilled artisan before the effective filing date of the claimed invention would have been motivated to do the foregoing in order to minimize the 
Regarding claim 43, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses a second bypass diode is electrically connected to the first detour electrical interconnect and the first terminal electrical interconnect (it is disclosed there is a plurality of bypass diodes 310, such that they are electrically connected to the interconnects and detour interconnects; [0056]).
Regarding claim 44, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses a third bypass diode is electrically connected to the second detour electrical interconnect and the second terminal electrical interconnect (it is disclosed there is a plurality of bypass diodes 310, such that they are electrically connected to the interconnects 340 and detour interconnects; [0056]).
Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. 
Applicant argues that the Solaris reference cited by examiner is not prior art because it is a blog post posted on April 25th, 2017 and the present application has a priority date of August 18th, 2015.
However, Solaris was relied upon only for the benefits between choosing crystalline silicon solar cells over thin film solar cells to be used with the solar module of Pinarbasi, where Pinarbasi already discloses it is well known in the art before the effective filing date of the 
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."). See MPEP 2112.
Thus, the fact that Pinarbasi did not realize the benefits of selecting crystalline silicon solar cells over thin film solar cells before the effective filing date of the claimed invention does not mean the benefits are not inherent to the use of crystalline silicon solar cells such as the 
Applicant further argues that it would not have been obvious for one of ordinary skill in the art to substitute the thin film photovoltaic cells in Pinarbasi for crystalline silicon solar cells because the module in Pinarbasi is specifically designed for the special needs of thin film photovoltaic cells vs standard Si technology, where Pinarbasi discloses in paragraph [0015] that in standard Si solar modules, only 1, 2, or 3 bypass diodes are needs but more than 10 bypass diodes might be needed for a thin film solar module.
However, nowhere does Pinarbasi discloses the bypass diode configuration as shown in Figure 9a and relied upon in the Office Action cannot be used with crystalline silicon solar cells. Pinarbasi discloses in paragraph [0057] that a bypass diode 310 is provided for every six shingled cells in Figure 9a, but that it can be connected to 8 or more cells depending on the desired application, such that it appears there should not be a problem in using this configuration in Si solar cells when Pinarbasi discloses the use of a bypass diode for every string of 18-24 solar cells of Si solar cells in paragraph [0015]. 
Therefore, the arguments were not found to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721